Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered on or about May 28, 2008, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 10 points for defendant’s failure to accept responsibility for his sex offense. Although defendant pleaded guilty to that crime, he refused to be interviewed by the Department of Probation which indicates a failure of genuine acceptance of responsibility. Furthermore, while the court did not use the phrase upward departure, its ruling includes statements which indicate that it believed defendant’s overall criminal record to be so serious as to warrant a discretionary level three adjudication aside from defendant’s point score. The record supports that conclusion, and we affirm the level three adjudication on that basis as well (see People v Larkin, 66 AD3d 592, 593 [2009], lv denied 14 NY3d 704 [2010]). Concur—Mazzarelli, J.P., Sweeny, Moskowitz, Acosta and Román, JJ.